Case 2:21-cv-00238-WJM-MF Document 55 Filed 06/18/21 Page 1 of 2 PageID: 3395

   350 Mount Kemble Avenue                                                  Wall Street Plaza
          P.O. Box 1917                                                 88 Pine Street, 28th Floor
  Morristown, New Jersey 07962                                         New York, New York 10005
      phone: 973-267-0058                                                phone: 212-483-0105
        fax: 973-267-6442                                                  fax: 212-480-3899
           www.cmg.law

WILLIAM T. CORBETT
DIRECT DIAL: (973) 631-6005
EMAIL: WCORBETT@COUGHLINDUFFY.COM



                                          June 18, 2021

VIA CM/ECF
Hon. William J. Martini
Martin Luther King Bldg. & U.S. Courthouse
50 Walnut St., P.O. Box 999
Newark, New Jersey 07101-0999

        Re:     Wyckoff Properties, LP et al. v. Berkshire Hathaway Guard Insurance Company,
                et al., No. 2:21-cv-00238

Dear Judge Martini:

        This firm represents Defendant Selective Casualty Insurance Company (incorrectly named
as Selective Insurance Company). Currently pending and fully briefed before the Court is
Defendant’s Motion to Dismiss. We write to submit a recent decision from the District of New
Jersey, decided after Defendant filed its Reply in support of its Motion to Dismiss. In Beach Glo
Tanning Studio Inc. v. Scottsdale Ins. Co., No. 3:20-cv-1390, 2021 U.S. Dist. LEXIS 102120, at
*5 (D.N.J. May 28, 2021), the court found that a virus exclusion similar to the one at issue here
barred coverage for business income losses caused by the pandemic.

       The virus exclusion in Beach Glo stated that the insurer “will not pay for loss or damage
caused by or resulting from any virus.” First, the court found this exclusion unambiguously
applied to the COVID-19 pandemic and that regulatory estoppel discovery was not warranted.
Beach Glo, 2021 U.S. Dist. LEXIS 102120, at *18. The court then rejected the insured’s
contention that coverage was not barred under Appleman’s Rule because, as the insured argued,
“an included cause of loss, i.e., the Closure Orders, was the last step in the chain of causation
leading to its losses.” Id. at *19. Specifically, the court found that:

        neither the cause that starts nor ends the sequence of events leading to Beach Glo's
        alleged losses is a Covered Cause of Loss. The starting cause, i.e., COVID-19, is
        not a Covered Cause of Loss because of the Virus Exclusion. The end cause, which
        Beach Glo claims to be the Closure Orders, is not a Covered Cause of Loss either.
        The Closure Orders “were issued as the direct result of COVID-19—a cause of loss
        that falls squarely within the Virus Exclusion.”
Case 2:21-cv-00238-WJM-MF Document 55 Filed 06/18/21 Page 2 of 2 PageID: 3396

    Hon. William J. Martini
    June 18, 2021
    Page 2



Id. at *20 (citations omitted).1

        The same result obtains here. As in Beach Glo, COVID-19 is the efficient proximate cause
of the losses in question and the virus exclusion bars coverage, even under Appleman’s Rule.


                                            Respectfully submitted,

                                            William T. Corbett, Jr.
                                            COUGHLIN MIDLIGE & GARLAND, LLP

                                            William T. Corbett, Jr.



cc: All Counsel (Via CM/ECF)




1
  This outcome, moreover, is in accord with recent authority from other jurisdictions. See 100
Orchard St., LLC v. Travelers Indem. Ins. Co., No. 20-CV-8452, 2021 U.S. Dist. LEXIS 107292,
at *5 (S.D.N.Y. June 8, 2021) (“COVID-19 is the ‘efficient proximate cause’ of any business
losses resulting from government restrictions imposed in an effort to contain the virus.”).
